DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, encompassing claims 1-15, 18 and 19, and the species “subject having a damaged kidney”, “factor that promotes kidney tissue regeneration”, “binding site for miR 142-3p” and “SEQ ID NO: 6” in the reply filed on 23 November 2021 is acknowledged.
Claims 1-8, 12-15, 18 and 19 read on the elected invention. Claims 9-12, 16, 17 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 November 2021.

Claim Rejections - 35 USC § 112, Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The claims recite (in relevant part) a method of expressing a transgene in cells at the site of a wound or damaged tissue in a subject, comprising administering to the subject a synthetic adenovirus comprising: the transgene; a native or modified capsid that detargets the synthetic adenovirus from the liver; and a chimeric fiber protein comprising an adenovirus type 5 (Ad5) shaft domain and an adenovirus type 34 (Ad34) knob domain, wherein the transgene encodes at least one factor that promotes wound repair or tissue regeneration. It is particularly emphasized that the rejected claims recite a “factor that promotes wound repair or tissue regeneration” that is structurally unidentified.
From M.P.E.P. § 2163, the analysis of whether the specification complies with the written description requirement calls for the examiner to compare the scope of the claim with the scope of the description to determine whether applicant has demonstrated possession of the claimed invention from the standpoint of one of skill in the art at the time the application was filed. For inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession.
For claims drawn to a genus, possession may be shown (for example) through sufficient description of a representative number of species by actual reduction to practice, reduction to 
In the present case, the rejected claims are directly to the use of a transgene that encodes at least one factor that promotes wound repair or tissue regeneration. As broadly recited, the rejected claims do not provide any structural information regarding a factor that promotes wound repair or tissue regeneration. Accordingly, this aspect of the claim is considered to define a genus of structures that are recited entirely by function (i.e. anything that promotes wound repair or tissue regeneration). As discussed above, claims drawn to a genus must be supported by a representative number of species adequate to describe the genus as claimed.
The genus of any factor that promotes wound repair or tissue regeneration is considered to be extraordinarily broad. The genus as broadly defined includes any factor having any impact on any cellular functions as diverse as metabolism, motility, housekeeping, development, 
Moreover, one of ordinary skill in the art would understand that each of these processes is sufficiently complicated that not even one such process may be reasonably considered to be reasonably well-understood that many or even most of the factors having an impact thereupon are characterized. While it may be granted that numerous factors have been identified as playing a role in wound repair or tissue regeneration, the quantity of factors known to have an impact on promoting wound repair or tissue regeneration cannot reasonably can be considered to comprise a representative sample of all such factors, since the gap between what is known about factors that are known to promote wound repair or tissue regeneration is so large compared to what one of ordinary skill in the art would consider to comprise the genus of any factor that promotes wound repair or tissue regeneration. This is particularly true given the breadth of structures involved, and the fact that there is little to no structure/function relationship amongst such factors. Accordingly, the combination of the instant specification and the prior art are not considered to support claims to the use of any transgene encoding any factor that promotes wound repair or tissue regeneration. While certain claims such as claims 5, 12 and 14 recite specific tissues within which wound healing or tissue regeneration is to take place, and are thus somewhat narrower in scope, the gap between the breadth of these generic and the specific factors known to provide such functions that still considered extraordinarily large for the same reasons discussed above, and these claims thus lack proper written support over the breadth of the scope claimed as well.


Claim Rejections - 35 USC § 112, Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  Claim 8 recites the “[t]he method of claim 7, wherein the modified hexon protein comprises an E451Q mutation.” Claim 8 thus identifies not only a specific position within an amino acid sequence, but also specifies the substitution to take place at that specific position. However, claim 8 does not identify a specific reference sequence. While the claim recites a hexon protein, each adenovirus (as well as many other viruses) comprise a hexon sequence, and thus there are numerous distinct hexon protein sequences. Claim 8 is thus indefinite for failing to define what the reference sequence is that the substitution at position 451 is made with regard to. In the lack of a reference sequence, one of ordinary skill in the art could not be apprised of the claim scope, since one of ordinary skill in the art would not know the sequence in which the recited substitution is to take place. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over O’Shea et al. (“O’Shea”; U.S. Pre-Grant Publication Number 2013/0231267; applicants IDS) in view of Alba et al. (“Alba”; Blood 2010, 116 (15): 2656–2664) and Heldin et al. (“Heldin”; Physiological Reviews 1999, 79(4)1283-1316).
O’Shea teaches a synthetic adenovirus the comprises a chimeric fiber protein comprising an adenovirus type 5 shaft domain and an adenovirus type 34 knob domain. See table 3, ID number E3-033. O’Shea teaches the use of this vector for delivering a transgene towards treating a variety of disorders, including premalignant skin lesions (¶ 77 for example), which may be fairly characterized as a wound. O’Shea also teaches treating cancers, including kidney liver and lung cancers at ¶ 78 for example. Treating a tumor at these sites using the recited compositions may be fairly considered to read on wound repair. 
While O’Shea discloses adenoviruses comprising a modified hexon protein that comprises an E451Q mutation, O’Shea does not teach specifically incorporating this modification into the adenovirus that comprises a chimeric fiber protein comprising an adenovirus type 5 shaft domain and an adenovirus type 34 knob domain (i.e. table 3, ID number E3-033). However, Alba teaches generation of hexon-modified Ad5 vectors with point mutations that include an E451Q mutation, and demonstrate that such a construct does not bind coagulation factor X (FX) and reduces liver toxicity.

One of ordinary skill in the art would also have been motivated to use the adenovirus comprising an Ad5 shaft domain and Ad34 knob domain to express PDGF in a method of treating a wound, since O’Shea teaches that their synthetic adenovirus is effective for delivering transgenes, and since Heldin teaches that provision of PDGF-β is useful in wound healing (See Heldin, page 1295). One of ordinary skill in the art would have been motivated to deliver PDGF-β in order to treat wounds, and would have been motivated to do so given the efficacy of the O’Shea synthetic adenovirus. Accordingly, and in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the invention as a whole to have been prima facie obvious at the time the invention was filed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763. The examiner can normally be reached M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/            Primary Examiner, Art Unit 1633